Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 17, 2015

                                      No. 04-15-00249-CV

  IN THE INTEREST OF M.A.H.T., J.H.T., J.R.T.H., J.I.T.V., B.Z.T.V., Minor Children

                  From the 111th Judicial District Court, Webb County, Texas
                            Trial Court No. 2013-CVL-002007-D2
                        Honorable Monica Z. Notzon, Judge Presiding

                                            ORDER

        In accordance with this court’s opinion issued this date, this appeal is DISMISSED for lack
of jurisdiction. It is ORDERED that no costs shall be assessed against appellant because she
qualifies as an indigent under Tex. R. App. P. 20.1.

       It is so ORDERED on June 17, 2015.

                                                 _____________________________
                                                 Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of June, 2015.

                                                 _____________________________
                                                 Keith E. Hottle, Clerk